                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7     MARK CLEMENT,                                           Case No. 2:17-CV-2787 JCM (PAL)
                 8                                             Plaintiff(s),                     ORDER
                 9              v.
               10      CAROLYN W. COLVIN, et al.,
               11                                            Defendant(s).
               12
               13               Presently before the court is defendants Comerica Bank (“Comerica”) and Xerox
               14     Corporation’s (“Xerox”) motion to dismiss. (ECF No. 17). Plaintiff Mark Clement filed a
               15     response (ECF No. 20), to which Comerica and Xerox replied (ECF No. 25).
               16               Also before the court is defendants United States of America (“United States”), Comerica,
               17     and Xerox’s (collectively “defendants”) motion to dismiss. (ECF Nos. 33, 34). Clement filed a
               18     response (ECF No. 42), to which the United States replied (ECF No. 44).
               19               Also before the court is the parties’ stipulation to extend time. (ECF No. 43).
               20     I.        Facts
               21               Clement has brought forth this action challenging the Social Security Administration
               22     (“SSA”) and, its agent, Comerica’s refusal to refund $43,805.82 of social security benefits. (ECF
               23     No. 1).
               24               In 2012, Clement filed an application for social security benefits. (ECF Nos. 1, 33). The
               25     SSA granted Clement’s application in 2015 and authorized Comerica to issue a prepaid debit card
               26     containing benefits that had accrued while the SSA was considering Clement’s application. (ECF
               27     No. 33). Clement alleges that Comerica negligently mailed the prepaid debit card to 2650 Cavalry
               28     Street, Pahrump, Nevada, rather than to his actual address at 1650 Cavalry Street, Pahrump,

James C. Mahan
U.S. District Judge
                1     Nevada. (ECF No. 1). Clement further alleges that, due to Comerica’s negligent mailing, a third
                2     party accessed the prepaid card and successfully spent $43,805.82. Id.
                3             After discovering the allegedly fraudulent transfers, Clement contacted Comerica’s Fraud
                4     Services Department and filed a claim in order to recoup his social security benefits. See (ECF
                5     No. 42-1). On March 7, 2016, the Fraud Services Department denied Clement’s claim on the
                6     grounds that it completed an investigation on the matter and could not confirm that fraud occurred.
                7     (ECF No. 42-2).
                8             Clement alleges that he also filed a formal complaint with the SSA, to which the SSA did
                9     not respond. (ECF No. 1). Clement further alleges that at some later time his attorney called the
              10      SSA and a call center representative stated that an attorney would be in contact by January 6, 2017.
              11      (ECF No. 1). On May 5, 2017, Clement sent the SSA a final notice stating that the SSA has not
              12      sent any correspondence regarding the complaint. (ECF No. 42-4). The notice also informed the
              13      SSA that if Clement did not hear from the SSA in 30 days then he would consider the complaint
              14      denied and seek legal remedies. Id.
              15              On November 3, 2017, Clement initiated this action, alleging three causes of action: (1)
              16      judicial review pursuant to 42 U.S.C. § 405(g), (2) declaratory relief, and (3) negligence pursuant
              17      to the Federal Tort Claims Act (“FTCA”). (ECF No. 1). Now, the United States, Comerica, and
              18      Xerox move to dismiss all three causes of action. (ECF Nos. 17, 33, 34).
              19      II.     Legal Standard
              20              Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger,
              21      437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case
              22      unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of Colville
              23      Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              24              Federal Rule of Civil Procedure 12(b)(1) allows defendants to seek dismissal of a claim or
              25      action for a lack of subject matter jurisdiction. Dismissal under Rule 12(b)(1) is appropriate if the
              26      complaint, considered in its entirety, fails to allege facts on its face sufficient to establish subject
              27      matter jurisdiction. In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546 F.3d
              28      981, 984–85 (9th Cir. 2008).

James C. Mahan
U.S. District Judge                                                    -2-
                1            Although the defendant is the moving party in a 12(b)(1) motion to dismiss, the plaintiff is
                2     the party invoking the court’s jurisdiction. As a result, the plaintiff bears the burden of proving
                3     that the case is properly in federal court to survive the motion. McCauley v. Ford Motor Co., 264
                4     F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178,
                5     189 (1936)). More specifically, the plaintiff’s pleadings must show “the existence of whatever is
                6     essential to federal jurisdiction, and, if [plaintiff] does not do so, the court, on having the defect
                7     called to its attention or on discovering the same, must dismiss the case, unless the defect be
                8     corrected by amendment.” Smith v. McCullough, 270 U.S. 456, 459 (1926).
                9     III.   Discussion
              10             As a preliminary matter, the court will grant the parties’ stipulation to extend time (ECF
              11      No. 43) as an extension will further the judicial purpose of deciding defendants’ motion to dismiss
              12      (ECF No. 33) on the merits. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th
              13      Cir. 2010).
              14             Defendants argue that the court lacks subject matter jurisdiction over Clement’s first and
              15      third causes of action. (ECF No. 33). The court agrees.
              16             a. Judicial review pursuant to 42 U.S.C. § 405(g)
              17             Under 42 U.S.C. § 405(g), federal courts are empowered to review only the “final decision
              18      of the Commissioner of Social Security made after a hearing.” 42 U.S.C. § 405(g) (emphasis
              19      supplied); see Califano v. Sanders, 430 U.S. 99, 108 (1977) (analyzing a predecessor statute). A
              20      claimant obtains a final decision only after completing the following steps of the administrative
              21      review process: (1) an initial determination; (2) reconsideration; (3) a hearing before an
              22      administrative law judge; and (4) review by the Appeals Council. See 20 C.F.R. § 416.1400(a)(1)–
              23      (5); see also Lopez v. Gumushyan, No. 16-CV-07236-LB, 2017 WL 2118313, at *3 (N.D. Cal.
              24      May 16, 2017) (citing Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir. 2003).
              25             Here, Clement does not allege that he completed the four-step administrative review
              26      process, nor has he provided a final, reviewable decision by the Appeals Council. (ECF No. 1).
              27      Accordingly, the court does not have subject matter jurisdiction over Clement’s claim for judicial
              28      review pursuant to 42 U.S.C. § 405(g). See Do Sung Uhm v. Humana, Inc., 620 F.3d 1134, 1144–

James C. Mahan
U.S. District Judge                                                   -3-
                1     45 (9th Cir. 2010) (holding that federal courts may not assert jurisdiction over claims under Section
                2     405(g) where plaintiffs do not allege that they exhausted the administrative process).
                3            b. Negligence
                4            The FTCA creates “a limited waiver of the United States’ traditional sovereign immunity,
                5     authorizing third parties to file certain civil tort suits against the government for monetary
                6     damages.” Vickers v. United States, 228 F.3d 944, 948 (9th Cir. 2000). The FTCA’s waiver does
                7     not include claims “arising out of the loss, miscarriage or negligent transmission of letters or postal
                8     matter.” 28 U.S.C. § 2680(b); see also Anderson v. USPS, 761 F.2d 527, 528 (9th Cir. 1985)
                9     (holding that claim against USPS for loss of package was barred by sovereign immunity and the
              10      FTCA).
              11             Under § 2690(b), the court does not have subject matter jurisdiction over Clement’s
              12      negligence claim because it arises out of Comerica’s alleged negligent mailing of a prepaid debit
              13      card. (ECF No. 1). Moreover, even if § 2690(b) did not bar Clement’s claim, the record suggests
              14      that he failed to satisfy the FTCA’s administrative exhaustion requirement prior to filing suit. See
              15      28 U.S.C. § 2675(a); see also McNeil v. United States, 508 U.S. 106, 113 (1993) (“The FTCA bars
              16      claimants from bringing suit in federal court until they have exhausted their administrative
              17      remedies”).
              18             c. Declaratory Relief
              19             Declaratory judgment under the Declaratory Judgment Act, 28 U.S.C. § 2201, is merely a
              20      remedy that the court may grant after plaintiff has established and proven its case. It is not an
              21      independent, substantive cause of action. See Stock W., Inc. v. Confederated Tribes of the Colville
              22      Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). Accordingly, because the court does not have
              23      subject matter jurisdiction over Clement’s claims for judicial review and negligence, the court will
              24      dismiss Clement’s claim for declaratory judgment.
              25      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -4-
                1     IV.    CONCLUSION
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Comerica and Xerox’s
                4     motion to dismiss (ECF No. 17) be, and the same hereby is, DENIED as moot.
                5            IT IS FURTHER ORDERED that the United States, Comerica, and Xerox’s motion to
                6     dismiss (ECF No. 33) be, and the same hereby is, GRANTED without prejudice.
                7            IT IS FURTHER ORDERED that the parties’ stipulation to extend time (ECF No. 43) be,
                8     and the same hereby is, GRANTED.
                9            The clerk shall enter judgment accordingly and close the case.
              10             DATED November 28, 2018.
              11                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -5-
